Opinion by
Wati-cins, J.,
In this unemployment compensation case the claimant, Mike Pozniak, was denied benefits because he terminated his employment without cause of a necessitous and compelling nature in voluntarily electing to retire under-an Employer’s retirement plan, in violation of §402(b) of the Unemployment Compensation- Law, 43 PS §802(b). The Bureau of Employment Security denied benefits; the Referee reversed and allowed benefits; the Board reversed this decision of the referee and denied benefits. Hence this appeal.
The claimant, who was 67 years of age, was last employed as a shearman by the Bethlehem Steel Company, Johnstown, Pennsylvania. His last day of work was March 27, 1959, after working 42 years for this employer. He suffered a stroke and was hospitalized for twenty-one days. He was paid social insurance benefits provided by the employer from April 3, 1959, until September 30, 1959.
*181The Bethlehem Steel Company has a voluntary retirement plan for its employees at age 65. Employees can continue to work as long as they are physically able to do so. According to the employer’s testimony, the claimant did not ask for lighter or other work prior to his retirement and the employer never told the claimant to retire on pension but that it was his voluntary act. The claimant’s signed statement to the bureau set forth, “I got sick and had to go to the hospital. I was placed on sick benefits. I received these benefits until 9-30-59. I was not able to return to my regular job. I did not request lighter work because of the strike. I accepted my pension and quit . . .”
The board’s finding of fact that “On October 1, 1959 the claimant voluntarily retired from his employment” is supported by sufficient, competent evidence. Kaman Unemployment Compensation Case, 192 Pa. Superior Ct. 509, 161 A. 2d 663 (1960); Mayer Unemployment Compensation Case, 192 Pa. Superior Ct. 504, 161 A. 2d 660 (1960).
Decision affirmed.